UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-54124 FEDFIRST FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Maryland 25-1828028 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 565 Donner Avenue, Monessen, Pennsylvania (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 8, 2014, the issuer had 2,315,810 shares of common stock outstanding. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements. 1 Consolidated Statements of Financial Condition at March 31, 2014 (Unaudited) and December 31, 2013 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 3 Consolidated Statements of Changes In Stockholders’ Equity for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 29 Item 4.Controls and Procedures. 29 PART II – OTHER INFORMATION Item 1.Legal Proceedings. 29 Item 1A.Risk Factors. 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3.Defaults Upon Senior Securities. 31 Item 4.Mine Safety Disclosures 31 Item 5.Other Information. 31 Item 6.Exhibits. 31 SIGNATURES PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION AT MARCH 31, 2014 (UNAUDITED) AND DECEMBER 31, 2013 (Dollars in thousands, except share data) March 31, December 31, Assets: Cash and cash equivalents: Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Securities available-for-sale Loans, net Federal Home Loan Bank ("FHLB") stock, at cost Accrued interest receivable - loans Accrued interest receivable - securities Premises and equipment, net Bank-owned life insurance Goodwill Real estate owned Deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders' Equity: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Borrowings Advance payments by borrowers for taxes and insurance Accrued interest payable - deposits 91 Accrued interest payable - borrowings Other liabilities Total liabilities Stockholders' equity FedFirst Financial Corporation stockholders' equity: Preferred stock $0.01 par value; 10,000,000 shares authorized; none issued - - Common stock $0.01 par value; 20,000,000 shares authorized; 2,316,093 and 2,357,293 shares issued and outstanding 23 24 Additional paid-in-capital Retained earnings - substantially restricted Accumulated other comprehensive income, net of deferred tax of $96 and $40 62 Unearned Employee Stock Ownership Plan ("ESOP") ) ) Total FedFirst Financial Corporation stockholders' equity Noncontrolling interest in subsidiary 46 Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 1 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three Months Ended March 31, (Dollars in thousands, except per share data) Interest income: Loans $ $ Securities - taxable Securities - tax exempt 37 38 Other interest-earning assets 15 4 Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses 75 - Net interest income after provision for loan losses Noninterest income: Fees and service charges Insurance commissions Income from bank-owned life insurance 60 61 Other 11 11 Total noninterest income Noninterest expense: Compensation and employee benefits Occupancy FDIC insurance premiums 49 43 Data processing Professional services Advertising Other Total noninterest expense Income before income tax expense and noncontrolling interest in net income of consolidated subsidiary Income tax expense Net income before noncontrolling interest in net income of consolidated subsidiary Noncontrolling interest in net income of consolidated subsidiary 18 42 Net income of FedFirst Financial Corporation $ $ Earnings per share: Basic $ $ Diluted Weighted-average shares outstanding: Basic Diluted See Notes to the Unaudited Consolidated Financial Statements. 2 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three Months Ended March 31, (Dollars in thousands) Net income before noncontrolling interest in net income of consolidated subsidiary $ $ Other comprehensive income: Unrealized gain on securities available-for-sale, net of income tax expense 87 Other comprehensive income, net of income tax expense 87 Comprehensive income Less: Comprehensive income attributable to the noncontrolling interest in subsidiary 18 42 Comprehensive income attributable to FedFirst Financial Corporation $ $ CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) (Dollars in thousands, except per share data) Common Stock Additional Paid-in- Capital Retained Earnings Accumulated Other Comprehensive (Loss) Income Unearned ESOP Noncontrolling Interest in Subsidiary Total Stockholders' Equity December 31, 2012 $
